Name: Commission Regulation (EEC) No 2430/93 of 1 September 1993 adapting the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|31993R2430Commission Regulation (EEC) No 2430/93 of 1 September 1993 adapting the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty Official Journal L 223 , 02/09/1993 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 52 P. 0058 Swedish special edition: Chapter 3 Volume 52 P. 0058 COMMISSION REGULATION (EEC) No 2430/93 of 1 September 1993 adapting the codes and descriptions of certain products listed in the Annex to Council Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1) thereof,Whereas Commission Regulation (EEC) No 2505/92 amending Annexes I and II to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1959/93 (4), contains the combined nomenclature currently in force;Whereas certain codes and descriptions in the Annex to Council Regulation (EEC) No 827/68 (5), as last amended by Regulation (EEC) No 638/93 (6), no longer correspond to those in the combined nomenclature; whereas the Annex to Council Regulation (EEC) No 827/68 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1 In the Annex to Regulation (EEC) No 827/68 the codes and descriptions relating to CN codes ex 0205 00 00, 0511 99 90, 0902, ex 1214 90 90 and ex 2206 00 are hereby replaced by those in the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1993.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 September 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 34, 9. 2. 1979, p. 2.(2) OJ No L 312, 27. 10. 1989, p. 5.(3) OJ No L 267, 14. 9. 1992, p. 1.(4) OJ No L 177, 21. 7. 1993, p. 12.(5) OJ No L 151, 30. 6. 1968, p. 16.(6) OJ No L 69, 20. 3. 1993, p. 7.ANNEX >TABLE>